RESOLUCIÓN
Según lo dispuesto en la Regla 4(d) del Reglamento del Tribunal Supremo, 4 LPRAAp. XXI-B, se constituyen las siguientes Salas de Despacho para que funcionen mientras el Pleno esté compuesto de ocho Juezas y Jueces:

Primera Sala de Despacho

Hon. Maite D. Oronoz Rodríguez, presidenta
Hon. Rafael L. Martínez Torres
Hon. Edgardo Rivera García
Hon. Roberto Feliberti Cintrón

Segunda Sala de Despacho

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Chameco
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
De surgir un empate en la votación de alguna de las Salas de Despacho, se designará a otra Jueza u otro Juez que no forme parte de esa Sala. Esta designación se hará en orden sucesivo de antigüedad.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo